Citation Nr: 0726133	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include the issue 
of entitlement to an evaluation in excess of 30 percent prior 
to September 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD.  The veteran 
appealed that issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the matter for readjudication.  In an 
April 2005 Order, the Court granted the joint motion, vacated 
the Board's January 2004 decision, and remanded this case to 
the Board.  Thereafter, the Board remanded the veteran's 
claim to the RO in August 2005 and January 2007.  It is now 
properly before the Board for further appellate review.



FINDINGS OF FACT

1.  Prior to September 1, 2006, the veteran's PTSD was 
manifested by depression, anxiety, sleeplessness, and 
occupational and social impairment, with occasional decrease 
in work efficiency.

2.  Beginning on September 1, 2006, the veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability, memory impairment, difficulty completing 
complex tasks, and difficulty establishing and maintaining 
effective work and social relationships.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD, to include an evaluation in excess of 30 
percent prior to September 1, 2006, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).




The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In March 2002, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2002 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 

disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide the RO with 
information regarding "any additional information" 
regarding his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2007 SSOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in March 2007.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the veteran's PTSD is currently evaluated as 
50 percent disabling and 30 percent disabling prior to 
September 1, 2006, pursuant to the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Diagnostic Code (DC) 9411 provides for the following 
pertinent evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships; and

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting ); inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).




Vet Center records dated from August 1999 to February 2004 
show the veteran was diagnosed with, and treated for, PTSD 
and depression.

The veteran presented for a VA examination in August 2001.  
At that time he complained of intrusive thoughts, flashbacks, 
nightmares, sleeplessness, hypervigilance, startle response, 
irritability, withdrawal, anxiety, and depression.  The 
veteran reported that he has an adequate relationship with 
his son and, at the time of examination, was employed full-
time as an electrician.  He denied any suicidal or homicidal 
ideation.  He also denied hallucinations, delusions, 
paranoia, and panic attacks.

Mental evaluation revealed the veteran to be oriented to 
person, place, and time.  He was able to maintain normal 
hygiene.  His speech was relevant and logical with no 
evidence of obscure speech patterns.  His memory and 
concentration were normal.  The veteran was also able to 
correctly interpret proverbs.  The examiner noted that the 
veteran's irritability often caused him to become frustrated 
and quit jobs.  The veteran was assigned a GAF score of 59.

In November 2001 the RO received a letter from the veteran's 
therapist at the Vet Center.  The therapist also reported 
sleeplessness, irritability, intrusive thoughts, nightmares, 
and irritability.  According to the therapist, the veteran's 
PTSD symptoms have caused occupational and social impairment.  
He indicated that the veteran is often detached, passive, and 
indifferent.  It was noted that the veteran has been divorced 
twice, has worked in 10 different trades, and has reportedly 
held over 100 jobs in the 35 years since his separation from 
active military service.  The veteran was assigned a GAF 
score of 41.

A September 2006 outpatient treatment record shows the social 
worker believed the veteran demonstrated symptoms worthy of 
more than a 30 percent rating.  He had a very spotty 
employment history.  No job lasted more than six months, and 
he had lengthy periods of unemployment.  He reported trouble 
with his memory.  Co-workers were helpful when he had lapses 
in memory and sometime finished tasks for him.  The veteran 
had little motivation and constantly worried about becoming 
homeless again.  Poor judgment has plagued him for decades, 
and he had no steady or meaningful relationships except for 
two brief marriages.

The veteran described having a very short fuse.  He became 
irritated very easily.  He often thought of bleeding to death 
as a method of suicide.  He had no actual suicide attempts 
because he felt that he would succeed.  The assessment was 
PTSD with high levels of chronic stress.  He had recurrent 
nightmares of Vietnam.  His wife and son told him that he sat 
up in bed and appeared to be shooting a machine gun. These 
dreams occurred monthly.  He denied flashbacks, but said he 
got lost in daydreams of Vietnam.

Reviewing the record, the Board finds that the evidence dated 
prior to September 1, 2006, shows the veteran's PTSD was 
manifested by depression, anxiety, and sleeplessness, which 
interfered with his social and working relationships, 
although he was generally able to perform occupational tasks.  
There is no evidence that the veteran demonstrated any of the 
symptoms associated with a 50 percent evaluation prior to 
September 1, 2006.  He demonstrated normal speech.  There was 
no evidence of a flattened affect, panic attacks, difficulty 
understanding complex commands, memory impairment, or 
impaired judgment.

While the Vet Center therapist wrote a November 2001 letter 
stating the veteran's PTSD caused occupational and social 
impairment, the Board notes that, although he reported not 
having a relationship for ten years, he indicated in August 
2001 that he had a relationship with his son and a full-time 
job.  In addition, the veteran was assigned GAF scores of 59 
and 41 during this period.  While we do note the GAF score of 
41 assigned to the veteran in November 2001, the Board notes 
that the veteran has not demonstrated such serious symptoms 
as suicidal ideation, severe obsessional rituals, or such 
serious impairment in social or occupational functioning.  
Again, the Board notes that during that time period the 
veteran was shown to have a full-time job.  Therefore, the 
Board finds that an increase to a 50 percent disability 
rating is not warranted prior to September 1, 2006.


From September 1, 2006, the veteran has been assigned a 50 
percent disability rating.  The Board notes that the 
September 1, 2006, VA outpatient treatment record does 
demonstrate a decrease in the veteran's PTSD symptoms, and 
this is the first medical evidence of record showing this 
level of disability.  However, the Board finds that an 
additional increase to a 70 percent disability evaluation is 
not warranted because the veteran has not demonstrated the 
symptoms associated with that level of disability.  
Specifically, he has not been shown to have an inability to 
establish and maintain effective relationships.  While the 
veteran indicated that he had numerous jobs over the years, 
he was currently employed as an electrician.  He established 
relationships with his co-workers such that they frequently 
completed tasks for him when he was unable to do so.

With regard to the specific symptoms associated with a 70 
percent disability rating, the veteran did not demonstrate 
deficiencies in most areas, including work, school, family 
relations, judgment, thinking, and mood.  As indicated, the 
veteran was currently working as an electrician and, despite 
the limitations of his PTSD, he was able to find ways to 
complete his tasks.  There was no indication that the 
veteran's judgment or thinking was impaired.  While the 
September 2006 record indicated that the veteran had two 
brief marriages, this is information that was already 
contained in the previous medical evidence.  In addition, 
there was no indication that the veteran's relationship with 
his son had changed.

In addition, while the veteran reported thinking about 
suicide, he also indicated that he had not made an attempt 
because he believed he would succeed.  Moreover, he 
demonstrated no obsessional rituals or impaired speech.  
While he was depressed, neither his depression nor panic was 
shown to affect his ability to function independently, 
appropriately, and effectively.  The veteran described being 
in fights and suffering from road rage.  However, there is no 
evidence of any disorientation or neglect of personal 
appearance and hygiene.

Therefore, the Board finds that an increase to a 70 percent 
disability rating, from September 1, 2006, is not warranted.


ORDER

An evaluation in excess of 50 percent for PTSD, to include an 
evaluation in excess of 30 percent prior to September 1, 
2006, is denied.




_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


